DISSENTING OPINION
Foed, Judge:
The merchandise under consideration herein consists of certain 55-horsepower Diesel crawler tractors which are claimed to be entitled to entry free of duty under the provisions of paragraph 1604 of the Tariff Act of 1930 as agricultural implements.
The majority sustained the protest based upon the record made herein, consisting of the testimony of the importer. The witness who *146has been in the agricultural implement business for himself since 1929 appears to be well qualified as to the use of crawler-type tractors in Puerto Eico and has on at least one occasion seen similar tractors used in Florida, Louisiana, Indiana, Iowa, and California. The observation of the use of crawler-type tractors by the witness in continental United States appears to have been in the period of time since 1950.
The record also contains testimony of the importer to the effect that plaintiff’s exhibit 1, a letter from the Bureau of Customs, is based upon a report of the use of Diesel crawler-type tractors in 1938. It is contended that, since 1938, many technological changes have occurred which make a tractor of the 55-horsepower class obsolete for industrial use and such a tractor is, therefore, primarily used for agriculture.
The majority opinion, in arriving at its conclusion that the testimony of this witness overcomes the presumption of correctness attaching to the classification of the collector, makes the following statement:
In the ease now before us, the witness Colon bad. for some 35 years dedicated himself to a study of the engineering features of tractors, and had gained an intimate, practical knowledge of the structure, character, and utility of tractors of various sizes, weight, and horsepower. He had traveled extensively throughout Puerto Rico and also in the United States from the Atlantic to the Pacific observing and applying his knowledge and experience to the potentialities and realities of tractors of various types for agricultural uses, as distinguished from traetors commercially and economically adapted for industrial use. * * *
If by the use of “from the Atlantic to the Pacific” in the foregoing, the majority means that the witness has seen crawler-type tractors used in Florida, Louisiana, Indiana, Iowa, and California, I will agree with the statement. However, in addition to Alaska and Hawaii, there are 43 other states between the Atlantic and the Pacific in .which the witness has had no experience with respect to crawler-type tractors.
It is well established by customs jurisprudence that the classification of the collector carries with it a presumption of correctness. The importer, therefore, has a dual burden of proof in that he must establish the incorrectness of the classification and the correctness of the classification contended. United States v. Loffredo Bros., Gehrig Hoban & Co., Inc., 46 C.C.P.A. (Customs) 63, C.A.D. 697.
In order to establish the classification under paragraph 1604 of the Tariff Act of 1930, evidence must be adduced as to the chief use of the merchandise in the United States. Local or partial use is insufficient. Pacific Guano & Fertilizer Co. et al. v. United States, 15 Ct. Cust. Appls. 218, T.D. 42240.
The case of United States v. F. W. Woolworth Co., 23 C.C.P.A. (Customs) 98, T.D. 47765, relied upon by the majority to enable it to deduce that the use in one area of the country by the same *147class of people would be the same in another area, requires evidence of such use in “a large area of the country.” The witness herein has experience in Puerto Rico and limited experience in the five states set forth, supra. This does not conform with my understanding of the phrase, “a large area of the country.” The cases of Klipstein v. United States, 1 Ct. Cust. Appls. 122, T.D. 31120, and Catton, Neill & Co. (Ltd.) v. United States, 11 Ct. Cust. Appls. 278, T.D. 39084, cited by the majority for the principle that a businessman of considerable experience, would be aware of other uses of a particular article and that such experience is sufficient to establish chief use, does not necessarily control the fact situation herein. Plaintiff’s exhibit 1 is indicative of use for industrial as well as agricultural purposes in 1938. The evidence corroborates this, since the witness testified that, until the middle 1940’s the D-7 caterpillar tractors were the largest being built. The witness further indicated that the K-55 tractor involved herein was rated between the D-4 and the next larger size, the D-6 caterpillar tractor. The record herein substantiates the fact that, prior to the development of the larger and more powerful tractors, the smaller ones were used for road building, etc. This, the witness stated, was better than doing the work by hand or shovel. Except for the experience of the witness in Puerto Eico and his limited experience in the five states named, supra, it would appear the witness had merely deduced that because the smaller tractors were obsolete for industrial purposes, they were now being used for agricultural purposes. The witness also admitted that the involved tractor was designed for multiple purposes, which corroborates the statement contained in plaintiff’s exhibit 1.
It is not necessary to discuss herein the principle of law enunciated by the majority as to the time when chief use must be established, since the record, in my opinion, fails to establish chief use on or about the date of the enactment of the Tariff Act of 1930 or on or about the date of importation herein.
I would, therefore, overrule the protest on the ground that plaintiff has failed to overcome the presumption of correctness attaching to the classification of the collector.